Citation Nr: 1639370	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a disability manifested by elevated blood sugar (to include diabetes mellitus, type II).

3.  Entitlement to service connection for hypertension (to include as secondary to diabetes mellitus, type II or coronary artery disease)

4.  Entitlement to service connection for obstructive sleep apnea (to include as secondary to diabetes mellitus, type II or coronary artery disease).

5.  Entitlement to service connection for peripheral neuropathy (to include as secondary to diabetes mellitus, type II).

6.  Entitlement to a rating in excess of 30 percent for service-connected coronary artery disease.

7.  Entitlement to a compensable rating for coronary bypass scar residuals.

REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, he was scheduled for a July 2016 videoconference hearing.  However, he cancelled that hearing by correspondence earlier that month.

The issues of service connection for peripheral neuropathy, hypertension, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By August 2016 correspondence, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeals seeking service connection for a left shoulder disability and increased ratings for his coronary artery disease and associated scar residuals; there are no questions of fact or law remaining in these matters. 

2.  The evidence reasonably shows that the Veteran has been diagnosed with type 2 diabetes mellitus; service personnel records confirm he served in Vietnam and therefore was presumptively exposed to herbicide agents therein.


CONCLUSIONS OF LAW

1.  Regarding the claims of service connection for a left shoulder disability and increased ratings for coronary artery disease and its associated scar residuals, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Veteran has withdrawn his claims seeking service connection for a left shoulder disability and higher ratings for coronary artery disease and associated scars, and this decision is granting service connection for diabetes mellitus and remanding the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Dismissed Claims

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, an August 2016 correspondence clearly indicated the Veteran's intent to withdraw his appeals seeking service connection for a left shoulder disability and higher ratings for coronary artery disease and associated scars.  As such, there is no allegation of error in fact or law remaining for appellate consideration in these matters and the Board has no jurisdiction to further consider appeals thereof; thus, they must be dismissed.

Elevated Blood Sugar (Including Diabetes)

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  
To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain diseases, such as diabetes mellitus, type II, may be service connected on a presumptive basis if manifested in a Veteran exposed to herbicide agents, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has a disability manifested by elevated blood sugar that should be presumptively service connected given his service in Vietnam.  

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to disabilities manifested by elevated blood sugar.  However, his service personnel records confirm service in the Republic of Vietnam.  Therefore, exposure to herbicide agents is presumed.  All that remains to be shown to substantiate his claim is that he has a current diagnosis of diabetes mellitus.

VA treatment records contain several notations of impaired fasting glucose and elevated blood sugar.  In July 2011, the Veteran reported for podiatric evaluation, complaining of numbness in his feet.  On examination, he was diagnosed with noninsulin-dependent diabetes mellitus (NIDDM) with peripheral neuropathy.  Subsequent VA podiatric records consistently note that diagnosis.  An April 2013 VA record notes a history of diabetes mellitus, type 2.  Moreover, a May 2013 VA general evaluation that included laboratory testing included a notation of diabetes mellitus.  On July 2013 VA examination, the Veteran was diagnosed with impaired fasting glucose based on June 2013 laboratory testing.  Interestingly, the examiner noted no history of treatment or complications of diabetes (despite multiple records noting such pathology)

The critical question in this analysis is whether or not the evidence supports a current diagnosis of type II diabetes mellitus to trigger the presumptive provisions of 38 U.S.C.A. § 1116.  While the July 2013 VA examiner opined that the Veteran did not have diabetes, he relies, in part, on an inconsistent finding that there was no history of treatment or complications of diabetes, which patently ignores the well-documented history of numbness and tingling in the feet that have been evaluated as peripheral neuropathy, and the host of explicit diagnoses for NIDDM.  It does not attempt to explain why those diagnoses are inadequate or invalid, or otherwise reconcile them with the examiner's finding to the contrary.  Therefore, the July 2013 examination report was based on an inaccurate review of the record.  Accordingly, it is inadequate for rating purposes and not probative.

Notably, Dorland's Illustrated Medical Dictionary 513 (31st ed. 2007) defines NIDDM as "type 2 [diabetes] mellitus," indicating they are one and the same.  The Board notes that the Veteran's records include several, consistent diagnoses of NIDDM throughout the years (and notations of type II diabetes).  Moreover, he has a long history of treatment with the same podiatry team, indicating familiarity with his medical history and presentation that lends greater probative weight to their findings.  Critically, absent the inadequate July 2013 VA examination report, there is no competent medical evidence which affirmatively contradicts that diagnosis.  Consequently, the Board finds that service connection, on a presumptive basis under 38 U.S.C.A. § 1116, is warranted.

In light of the above, and resolving all remaining doubt in the Veteran's favor, the Board finds the evidence reasonably shows that the Veteran has diabetes mellitus, type II.  Therefore, service connection must be granted on a presumptive basis.


ORDER

The appeals seeking service connection for a left shoulder disability and higher ratings for coronary artery disease and its associated scar residuals are dismissed.

Service connection for diabetes mellitus, type II, is granted.


REMAND

The Veteran contends that his peripheral neuropathy, hypertension, and obstructive sleep apnea are all secondary to his now service-connected diabetes mellitus, type II.  He also contends that his hypertension and obstructive sleep apnea are secondary to his service-connected coronary artery disease.  

The record remains unclear as to whether he has peripheral neuropathy.  While his podiatric team has diagnosed peripheral neuropathy, a detailed August 2010 nerve conduction study noted no clinical evidence of peripheral polyneuropathy.  A September 2010 VA neurology consultation note indicates he does have peripheral neuropathy that may be secondary to his sugar intolerance.  Two months later, VA records indicate his symptoms constituted lumbar radiculopathy instead.  June 2011 records later note a diagnosis of "idiopathic peripheral neuropathy."  In addition, the Veteran has been diagnosed with hypertension and obstructive sleep apnea (with confirmation by a January 2004 sleep study).  Despite the above, VA has not yet provided any examinations evaluating the nature and likely etiology of his neuropathic symptoms, hypertension, or obstructive sleep apnea.  Under the circumstances, the Board finds that VA's duty to provide such examinations has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA evaluations or treatment the Veteran has received for his neuropathic symptoms, hypertension, and obstructive sleep apnea.

2. Then, arrange for him to be examined by a neurologist to determine the nature and likely etiology of his neuropathic symptoms.  Based on an examination, review of the record, and any tests or studies deemed necessary (to include EMG or nerve conduction studies), the examiner should provide opinions responding to the following:

a. Does the Veteran have peripheral neuropathy?  The examiner must reconcile this finding with any conflicting findings in the record, to include the August 2010 nerve conduction study and the podiatric diagnoses of peripheral neuropathy.

b. If so, is it at least as likely as not (a 50 percent or better probability) that such is caused or aggravated by his service-connected diabetes mellitus, type II?  (aggravation means the disability increased in severity beyond its natural progression)

All opinions must include a complete rationale citing to supporting factual data and medical literature as appropriate.  

3. Then, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his hypertension.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is caused or aggravated by his diabetes mellitus? 

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is caused or aggravated by his coronary artery disease?

(aggravation means the disability increased in severity beyond its natural progression)

All opinions must include a complete rationale citing to supporting factual data and medical literature as appropriate. 

4. Then, arrange for the Veteran to be examined by a sleep specialist to determine the nature and likely etiology of his obstructive sleep apnea.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's obstructive sleep apnea is caused or aggravated by his diabetes mellitus? 

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's obstructive sleep apnea is caused or aggravated by his coronary artery disease?

(aggravation means the disability increased in severity beyond its natural progression)

All opinions must include a complete rationale citing to supporting factual data and medical literature as appropriate.

5. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


